Title: From James Madison to Louis-Marie Turreau, 17 February 1806 (Abstract)
From: Madison, James
To: Turreau de Garambouville, Louis-Marie


                    § To Louis-Marie Turreau. 17 February 1806, Department of State. “Mr. Madison has the honor to acknowledge the recet. of General Turreau’s letter of the 15th. and regrets that a return of the one therewith inclosed is the only disposition of it permitted by circumstances which have been verbally intimated to Genl. Turreau. The regret would be the greater if the subject of the unopened letter should have any important relation to the interest of the U. States & Spain. But it ought to be presumed that the Spanish Government has too much respect both to itself and to the Governt. of the U. States to have employed at this day the writer of the letter as its organ of such communications; nor is it presumable that any interposition proceeding from the spanish Minister himself can have for its basis a subject of sufficient magnitude to suspend a rule imposed on the Governt. of the U. States by the conduct of that Minister. Besides, there are Functionaries of Spain, other than Diplomatic, within the U. States whose communications, of sufficient urgency, would always be admissible during the failure of the diplomatic resource.
                    “Mr. Madison prays Genl Turreau to be persuaded that he is always disposed to do full justice to the candor & frankness of his proceedings.”
                